                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC ALLEN,                                        Case No. 19-cv-03062-SK
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.

                                  10     TOYOTA MOTOR CREDIT
                                         CORPORATION,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff failed to appear at the initial case management conference on September 9, 2019.

                                  14   Therefore, the Court issues this ORDER TO SHOW CAUSE why Plaintiff's claims should not be

                                  15   dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

                                  16           Plaintiff shall file a written statement no later than September 23, 2019, showing cause as

                                  17   to why the case should not be dismissed for failure to prosecute. Failure to comply with this Order

                                  18   will result in dismissal.

                                  19           IT IS SO ORDERED.

                                  20   Dated: September 9, 2019

                                  21                                                   ______________________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
